                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         DAVID ANDREWS,
                                   7                                                      Case No. 17-cv-04363-YGR (PR)
                                                        Plaintiff,
                                   8                                                      JUDGMENT
                                                 v.
                                   9
                                         B. MARTINEZ, et al.,
                                  10
                                                        Defendants.
                                  11

                                  12          For the reasons set forth in this Court’s Order Granting Defendants’ Motion for Summary
Northern District of California
 United States District Court




                                  13   Judgment; and Denying Plaintiff’s Motion for Summary Judgment,

                                  14          IT IS ORDERED AND ADJUDGED that Plaintiff take nothing by this action. Judgment

                                  15   is hereby entered in favor of the following Defendants who are either at Correctional Training

                                  16   Facility or employed by the California Board of Parole Hearings: Correctional Counselors B.

                                  17   Martinez, G. Walters, and F. Gutierrez; Warden S. Hatton; Correctional Case Records Analyst

                                  18   Supervisor C. Dzioba; Correctional Officer C. Hoyt; Commissioner A. Anderson; Chairperson J.

                                  19   Shaffer; Psychologist C. Carman; and Correctional Case Records Manager P. Melendrez. Parties

                                  20   shall each bear their own costs of action.

                                  21   Dated: September 27, 2019

                                  22                                                  ______________________________________
                                                                                      YVONNE GONZALEZ ROGERS
                                  23                                                  United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
